972 F.2d 1336
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ronnie Lee ALSTON, Plaintiff-Appellant,v.J. Michael QUINLAN, et al., Defendants-Appellees.
No. 91-16550.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1992.*Decided Aug. 17, 1992.

Before BRUNETTI, RYMER and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Ronnie Lee Alston, a federal prisoner, appeals pro se the district court's order allowing Alston "to proceed in Forma Pauperis for appeal purposes only."   We dismiss this appeal as moot.


3
In 1990, Alston filed a complaint alleging civil rights violation.   On November 21, 1990, Alston was granted leave to file in forma pauperis.   Alston later filed motions for a temporary restraining order and/or a preliminary injunction against the defendants.   On June 5, 1991, the district court denied these motions, and Alston filed a notice of appeal (Alston v. Quinlan, No. 91-16258).   On August 14, 1991, the district court entered an order allowing Alston to proceed in forma pauperis "for appeal purposes only."


4
On September 9, 1991, Alston filed a second appeal (No. 91-16550), which is now before us.   In this appeal, Alston challenges the district court's decision to restrict his in forma pauperis status "for appeal purposes only."1  The underlying appeal (No. 91-16258) was dismissed for failure to prosecute on July 22, 1992.   Therefore, the issue of Alston's in forma pauperis status on appeal is moot.


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Alston argues that the district court should not have restricted his in forma pauperis status to appeal only because this restriction will prevent any further proceedings in the district court.   This argument is meritless because the district court's grant of in forma pauperis status on appeal did not change Alston's in forma pauperis status in the district court